Title: To James Madison from Matthew Clay, 21 February 1809
From: Clay, Matthew
To: Madison, James



Sir
Washington City 21st. Feby. 1809

In a belief the office of Governor in the Mississippi Territory, will be vacant, on the fourth of next Month, I beg leave to recommend to notice the Hon’ble David Holmes, who is, and has been, for twelve years a member of the house of Representatives of the United States.
Mr. Holmes fitness to fill this important Office can not be doubted, if known; he is highly respected by all his acquaintances.  No man is better qualified to reconcile all parties.  With sentiments of high respect and consideration, I am your Ob: Servt. &c.

M. Clay

